DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “carrying out a pre-cleaning operation for”. Normally when the prefix pre is used it implies something that happens before the root word; in this instance pre-cleaning operation would mean an operation before cleaning. Therefore the scope of the claim is unclear as to what operation is being performed. Under BRI, Examiner will interpret the limitation as being any step performed before cleaning without requiring an actual cleaning step being performed. Also “for” should be replaced with “on”.
Claim 1 recites the limitation "the cleaned surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “carrying out subsequent operations”. The phrase "subsequent operations" renders the claim(s) indefinite because the claim(s) include(s) steps not actually disclosed (those encompassed by "subsequent operations"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (PGPub 2002/0189793) in view of Sehmbey (PGPub 2003/0159806) and Yang (PGPub 2014/0237822).
Re Claim 1, as best understood, Noda discloses a method of manufacturing a heat dissipation device, comprising the following steps: preparing a first metal sheet 14 and a second metal sheet 11/12 and at least one metal mesh 13 (Fig. 5; para. 80-81), and carrying out a pre-cleaning operation for the first and second metal sheet and the metal mesh (Fig. 5; para. 80-81); forming a plurality of raised sections on one side of the first metal sheet (Fig. 5; para. 80); inserting the metal mesh 13 to the surface of one or both of the first and second metal sheet (Fig. 5; para. 81); and closing a surface of the first metal sheet having the raised sections onto the surface of the second metal sheet (para. 121-122), and carrying out subsequent operations, including seam welding, working fluid filling, vacuumizing and sealing (para. 121-122).  	Noda does not disclose preparing a first titanium metal sheet and a second titanium metal sheet, bonding a metal mesh to one surface of the second metal sheet. However, Sehmbey teaches a heat dissipation device 22, preparing a first titanium metal sheet 27 and a second titanium metal sheet 28 (para. 23); and bonding a metal mesh 36 to one surface of the second metal sheet (paragraph 27) and closing a surface of the first metal sheet onto the surface of the second metal sheet (paragraph 24). It would have been obvious to one of ordinary skill in the art to employ in Noda the first metal sheet, the second metal sheet and the bonded metal wick, as taught by Sehmbey, for the purpose of providing a strong lightweight device and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	Noda does not disclose forming a hydrophilic layer on the cleaned surface of the first or send sheets or the mesh. However, Yang teaches forming a hydrophilic layer 112 on a surface of a metal sheet of a heat pipe (para. 30-35). It would have been obvious to one of ordinary skill in the art to utulize a hydrophilic layer, as taught by Yang, for the purpose of improving fluid wicking and to enhance vapor/liquid circulation efficiency of the working so as to increase heat dissipation efficiency (para. 47).
Re Claim 6, Noda discloses laser welding but does not specify specific power and wavelengths. Other specifics of the seam welding operation are claimed optionally. It would be obvious to one of ordinary skill in the art to utilize specific power and wavelengths since it would have been obvious to adjust the ambient pressure to be atmospheric since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Sehmbey and Yang in further view of Schuman (PGPub 2017/0121354) and Jia (US 6,222,896).
Re Claim 2, Noda does not disclose in the pre-cleaning operation, the prepared first and second titanium metal sheets are wiped with acetone and then washed with de-ionized water in an ultrasonic cleaning machine; and, finally, surfaces of the first and second titanium metal sheets are dried with nitrogen gas. However, the prior art teaches such cleaning operations are known in the art (para. 84; Jia: para. connecting col. 14-15). It would be obvious to one of ordinary skill in the art to utilize known cleaning techniques, as taught by Schuman and Jia, for the purpose of ensuring the component is clean and ready for subsequent process steps and also since these are well known techniques for cleaning components.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Sehmbey and Yang, in further view of Lee (PGPub 2006/0098411 A1).
Re Claim 4, Noda does not specifically disclose the metal mesh is bonded to the surface of the first and the second metal sheet by means of diffusion bonding. Lee teaches metal mesh is bonded to the surface of the first and the second metal sheet by means of diffusion bonding (para. 51-52). It would be obvious to one of ordinary skill in the art to utilize diffusion bonding , as taught by Lee, for the purpose of properly controlling several bonding parameters such as the temperature, pressure and time duration, such that they can be bonded at a temperature lower than their melting points (para. 52).
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Sehmbey and Yang, in further view of Bozorgi (WO2016/118545, from IDS).
Re Claim 7-9, Noda does not specifically disclose wherein the metal mesh is made of a material selected from the group consisting of titanium and stainless steel, wherein two pieces of metal meshes are provided, one of which is a titanium mesh and the other one is a stainless steel mesh; and the titanium mesh and the stainless steel mesh being superposed and located between the first and the second titanium metal sheet and two pieces of metal meshes are provided, and the two metal meshes being made of the same metal material. Bozorgi teaches mesh made of titanium or stainless steel or both (para. 92). It would be obvious to one of ordinary skill in the art to utilize these materials, as taught by Bozorgi, for the purpose of obtaining desired strength properties and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Sehmbey and Yang, in further view of CN104279899A (translation relied on, from IDS).
Re Claim 11, Noda does not disclose the plurality of raised sections on one side of the first titanium metal sheet is formed by etching, stamping or machining; and wherein, in the case of forming the raised sections by stamping, the surface of the first titanium metal sheet is recessed or embossed. However, CN104279899A teaches plurality of raised sections on one side of the first titanium metal sheet is formed by etching, stamping or machining; and wherein, in the case of forming the raised sections by stamping, the surface of the first titanium metal sheet is recessed or embossed (pg. 10, 5th para.). It would be obvious to one of ordinary skill in the art to form  plurality of raised sections on one side of the first titanium metal sheet is formed by embossing, as taught by CN104279899A, for the purpose of obtaining a desired geometry using known techniques and to maximize desired capillary action.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (PGPub 2002/0189793) in view of CN207427670U (from IDS).
Re Claim 1, as best understood, Noda discloses a method of manufacturing a heat dissipation device, comprising the following steps: preparing a first metal sheet 14 and a second metal sheet 11/12 and at least one metal mesh 13 (Fig. 5; para. 80-81), and carrying out a pre-cleaning operation for the first and second metal sheet and the metal mesh (Fig. 5; para. 80-81); forming a plurality of raised sections on one side of the first metal sheet (Fig. 5; para. 80); inserting the metal mesh 13 to the surface of one or both of the first and second metal sheet (Fig. 5; para. 81); and closing a surface of the first metal sheet having the raised sections onto the surface of the second metal sheet (para. 121-122), and carrying out subsequent operations, including seam welding, working fluid filling, vacuumizing and sealing (para. 121-122).  	Noda does not disclose preparing a first titanium metal sheet and a second titanium metal sheet, bonding a metal mesh to one surface of the second metal sheet and forming a hydrophilic layer on the cleaned surface of the first or send sheets or the mesh. However, CN207427670U teaches a heat dissipation device, preparing a first and second titanium metal sheets 11, 12 (pg. 11, second para.; Fig. 1-4) and performing cleaning and bonding a metal mesh 36 to one surface of the second metal sheet (pg. 10) and closing a surface of the first metal sheet onto the surface of the second metal sheet and forming a hydrophilic layer on the cleaned surface of the first or send sheets or the mesh (pg. 10-11). It would have been obvious to one of ordinary skill in the art to employ in Noda the first metal sheet, the second metal sheet and the bonded metal mesh and hydrophilic layer, as taught by CN207427670U, for the purpose of providing a strong lightweight device and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and since the hydrophilic layer is effective in water conditions.
Re Claim 2, CN207427670U teaches n the pre-cleaning operation, the prepared first and second titanium metal sheets are wiped with acetone and then washed with de-ionized water in an ultrasonic cleaning machine; and, finally, surfaces of the first and second titanium metal sheets are dried with nitrogen gas (pg. 7, 4th para.). It would be obvious to one of ordinary skill in the art to utilize known cleaning techniques, as taught by CN207427670U, for the purpose of ensuring the component is clean and ready for subsequent process steps and also since these are well known techniques for cleaning components.
Re Claim 3, CN207427670U teaches in the step of forming a hydrophilic layer on the cleaned surface of the first or the second titanium metal sheet or the metal mesh, the first and the second titanium metal sheet and the metal mesh are positioned in an atmosphere furnace or an oven and heated to form the hydrophilic layer through a reduction-oxidation reaction on the surface (pg. 11, second para.).
Re Claims 4-5, CN207427670U teaches the metal mesh is bonded to the surface of the first and the second titanium metal sheet by means of diffusion bonding, wherein the metal mesh is bonded to the first and the second titanium metal sheet at a diffusion bonding temperature of 650° C.-850° C. for a process time of 30-90 minutes (pg. 8, 10-11).
Re Claim 6, CN207427670U teaches in the step of closing the first and second titanium metal sheets to each other and welding seams between them, the seam welding operation is performed by means of laser beam welding technique using a laser beam having a wavelength of 1030 nm and a laser power of 100-500 W; and the seam welding operation can be performed in a working environment having a protective gas supplied thereinto or in a vacuum environment of 10.sup.−2 torr; and the protective gas can be helium or argon with a helium leak rate smaller than 1.0×10.sup.−8 mbar-L/sec. (pg. 9). It would be obvious to one of ordinary skill in the art to utilize laser welding, as taught by CN207427670U, since energy is concentrated and does not influence adjacent material and working time is short yet effective (pg. 9).
Re Claim 7-9, CN207427670U teaches one or two mesh made of titanium or stainless steel or both and superposed and located between the plates (pg. 12).
Re Claim 10, CN207427670U teaches in the step of forming a hydrophilic layer on the cleaned surface of the first or the second titanium metal sheet or the metal mesh, the first and the second titanium metal sheet and the metal mesh are positioned in the atmosphere furnace; and the atmosphere furnace being heated to 400° C.˜700° C. for 30˜90 minutes (pg. 11, second para.).
Re Claim 11, CN207427670U teaches the plurality of raised sections on one side of the first titanium metal sheet is formed by etching, stamping or machining; and wherein, in the case of forming the raised sections by stamping, the surface of the first titanium metal sheet is recessed or embossed (pg. 5; Fig. 1-4).  It would be obvious to one of ordinary skill in the art to form  plurality of raised sections on one side of the first titanium metal sheet, as taught by CN104279899A, for the purpose of obtaining a desired geometry using known techniques and to maximize desired capillary action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,949.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of '949 "anticipate" the broader claims of the present application. Accordingly, the claims of the present application are not patentably distinct from those in '949. Since it is clear that the more specific '949 claims encompass the claims of the present application, following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-3, 7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,065,671.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of '671"anticipate" the broader claims of the present application. Accordingly, the claims of the present application are not patentably distinct from those in '671. Since it is clear that the more specific '671 claims encompass the claims of the present application, following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726